Citation Nr: 1716747	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to June 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were previously before the Board in March 2015.  The case has been returned for appellate consideration.


FINDINGS OF FACT

1.  A right ankle disability was not related to service and did not manifest within one year of separation.

2.  A left ankle disability was not related to service and did not manifest within one year of separation, and is not causally related to or chronically worsened by any service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left ankle disability including as due to a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See October 2011 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment and VA treatment records.  The Veteran also submitted lay statements in support of his appeal.  A VA bilateral ankle examination was conducted in June 2015.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of service connected disease or injury, or for additional disability resulting from the aggravation of a nonservice connected disability by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App.  509, 512 (1998).

Analysis 

The first element of Shedden/Caluza is whether the Veteran has a current disability.  In November 2010 a VA examiner diagnosed the Veteran with bilateral ankle pain.  From that time the Veteran has continued to seek treatment for ankle pain.  Therefore, the Veteran has a current disability.

The second element of Shedden/Caluza is whether there was an in service injury.  Service medical records reflect that the Veteran was treated for a right ankle sprain in March 1983.  The physician noted that the Veteran's ankle was swollen, a little red, warm to the touch, and his range of motion was slightly limited.  A radiographic report from the same date noted that there was no fracture.  The Veteran's ankle was treated with an ace bandage.  In November 2010 the Veteran reported that he had injuries to both ankles during the 1980's with the injury to his right ankle being worse than the left.  He also reported that during the 1980's he was on crutches for a "couple of weeks" because of his right leg; and since that time, whenever he stepped wrong his ankles bothered him.  In an April 2012 statement the Veteran reported that he hurt both his feet and ankles when he was stationed in 29 Palms and at the time "they never x-rayed my ankles they said I only sprained my ankles and told me to go on."  In June 2012 the Veteran reported that he had fractured his left ankle "around 1984" while in service and had bilateral ankle sprains.  In taking the evidence as a whole, including service treatment records and the Veteran's own reports of symptomology the Board concedes that the Veteran had bilateral ankle injuries while in service.

The final element of Shedden/Caluza is whether there is a nexus or connection between the Veteran's current disability and an in-service injury.  

The Veteran submitted to a VA right ankle examination in November 2011.  In the March 2015 remand the Board found the examination to be inadequate.  In a June 2015 VA examination, the examiner determined that the Veteran's claimed condition was less likely than not incurred in or caused by the in-service injury.  The examiner's rationale considered the lack of records pertaining to a left ankle injury during service; the fact that the first post-service complaint of ankle pain was not noted until 2010, (over 20 years after the initial injuries) and the unlikelihood that the Veteran's right ankle sprain caused chronic pain or limitations.  The examiner also opined that the Veteran's ankle pain was most likely due to his occupation, physical activity level, and to his "fallen" arches.

The Veteran has not consistently reported ankle pain since service. In an April 2012 statement the Veteran reported that he complained to his doctors about his ankle pain over the years but the VA doctors did not document his complaints.  The Veteran also reported that when he tried to get x-rays of his ankles the VA doctors would not provide them.  However, VA treatment records prior to November 2010 do not show that the Veteran made any complaints of ankle pain.  Notably, despite multiple post-service treatment records, the first post-service documented complaints of ankle pain were not until 2010, 25 years after discharge.  Further, the Veteran himself reported to the 2012 VA podiatrist that his ankles had been aching "for about a year."

The Veteran also stated that July and August 2012 x-rays showed a fracture.  Radiographic reports (see July 2011, May 2012, November 2015 radiology reports), show that the Veteran had no acute bilateral fractures or dislocation.  In a November 2011 statement the Veteran reported that in July 2011 the x-ray technician pointed out to him that he had previously fractured his left ankle.  This statement is not supported by the written findings of the July 2011 physician.  In an April 2013 podiatry note the examiner indicated that the Veteran had various problems associated with flat feet.  He examined the Veteran and determined that the Veteran had no discomfort with active or passive ankle ranges of motion.  The examiner opined that the Veteran's ankle pain were due to symptoms of a left flat foot.  Moreover, the VA examiner considered the Veteran's history in providing the negative opinion.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology. 

The only other evidence that purports to link the Veteran's current bilateral ankle disability to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves determining the etiology of the Veteran's ankle disability based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, ankle pain), he is not able to provide an opinion as to the etiology of this symptom.  Providing such an opinion requires medical expertise in the causes of orthopedic conditions, particularly in the context of a lack of symptoms for decades.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159(a)(1) (2015).

Therefore, the Board finds that the weight of the evidence is against a finding of service connection for bilateral ankle pain.  The evidence of record does not support a nexus between the Veteran's current pain and his in service injury.  

Since the Board denies service connection for his right ankle disability, service connection on such a secondary basis is not available for the Veteran's other claimed disabilities.  Furthermore, the Board finds no indication in the record from the Veteran's statements or medical records that any of these claimed disabilities bear an alternative relationship to service or had manifested within one year of separation.  For these reasons, the Board finds that the evidence weighs against a finding that any of these disabilities are related to a service connected disability or service or manifested within one year of separation, and service connection for these conditions is therefore denied.


ORDER

1.  Entitlement to service connection for a right ankle disability is denied.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a right ankle disability is denied.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


